UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:99-cr-00017-WO-1)


Submitted:   September 22, 2010            Decided:   October 18, 2010


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.  Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following       a     hearing,        the     district          court      revoked

Michael     Williams’         supervised         release         and    sentenced         him     to

twenty-one          months    in    prison.          Williams          now    appeals.          His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising two issues but stating that there are

no meritorious issues for appeal.                       Williams was advised of his

right to file a pro se brief, but did not file such a brief.                                     We

affirm.

               At the revocation hearing, Williams admitted violating

a condition of release by using controlled substances on several

occasions.          There were no objections to the probation officer’s

determination          that    Williams,          who      was     in    criminal         history

category VI, had committed a Grade B release violation and that

his   advisory        Guidelines         range    was    twenty-one           to   twenty-seven

months    in    prison.            The    court      heard       from    counsel       and      from

Williams,      who     explained         his   reasons       for    relapsing        into       drug

abuse.

               We    review    the       district       court’s        decision      to    revoke

supervised release for abuse of discretion.                                  United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999); United States v.

Armstrong, 187 F.3d 392, 394 (4th Cir. 1999).                                      In light of

Williams’ admission at the hearing, we conclude that revocation

of release was not an abuse of discretion.

                                                 2
             In the Anders brief, counsel argues that the sentence

is    excessive     and        that     the    district        court    did     not    properly

consider     Williams’          explanation         of   his    relapse       into    substance

abuse.      We will affirm a sentence imposed following revocation

of supervised release if it is within the applicable statutory

maximum     and    is     not    plainly       unreasonable.            United        States   v.

Crudup, 461 F.3d 433, 439-40 (4th Cir 2006).                              Here, our review

of    the   record        reveals       that    the      sentence       falls       within     the

statutory maximum of five years.                         See 18 U.S.C.A. § 3583(e)(3)

(West 2000 & Supp. 2010).                 Further, the sentence is procedurally

reasonable:         in     sentencing           Williams,         the     district           court

considered        both    the    Chapter       7    policy      statements       and     the    18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2010) factors that it is

permitted     to     consider.            See       Crudup,       461   F.3d     at     438-40.

Finally, the sentence is substantively reasonable, for the court

adequately explained its reasons for imposing the sentence.                                    See

id.    at   440.          In     this     regard,        and     contrary      to     Williams’

contention,        the     court      clearly        took       Williams’      statement        at

sentencing        into     consideration.                 The     court       expressed        its

appreciation for Williams’ candor and stated that such candor

and    Williams’         support      system       were     the    reasons      it     was     not

imposing a longer sentence.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                                3
appeal.     We therefore affirm.           This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                       If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           4